               Case 2:21-cv-00341-MJP Document 13 Filed 03/29/21 Page 1 of 2



 1                                                            The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     CHRISTOPHER D. MAXWELL,                           No. 2:21-cv-00341-DWC
 9
                              Plaintiff,               ORDER GRANTING STIPULATED
10                                                     MOTION TO EXTEND DEADLINE
              vs.                                      FOR DEFENDANT TO ANSWER
11                                                     COMPLAINT
     JAMES RIVER INSURANCE COMPANY, a
12   Virginia corporation doing the business of
     insurance in Washington,
13
                              Defendant.
14

15                                                  ORDER

16             Based on the Parties’ Stipulated Motion to Extend Deadline for Defendant to Answer

17   Complaint, the Court orders as follows:

18             1. The deadline by which Defendant must file its answer is extended by sixty days to

19   May 19, 2021.

20             IT IS SO ORDERED this 29th day of March, 2021.

21

22
                                                         A
                                                         Marsha J. Pechman
                                                         United States Senior District Judge
23


      ORDER GRANTING STIPULATED MOTION TO EXTEND DEADLINE FOR
                                                                       FORSBERG & UMLAUF, P.S.
                                                                               ATTORNEYS AT LAW
      DEFENDANT TO ANSWER COMPLAINT – 1
                                                                         901 FIFTH AVENUE • SUITE 1400
      CAUSE NO. 2:21-cv-00341-DWC                                      SEATTLE, WASHINGTON 98164-1039
                                                                        (206) 689-8500 • (206) 689-8501 FAX
     2909443 / 1099.0003
               Case 2:21-cv-00341-MJP Document 13 Filed 03/29/21 Page 2 of 2



 1

 2   FORSBERG & UMLAUF, P.S.

 3   s/ Stephanie Andersen
     Stephanie Andersen, WSBA No. 22250
 4   Galina K. Jakobson, WSBA No. 49501

 5   Attorneys for Defendant James River Insurance Company

 6

 7   FRIEDMAN RUBIN
 8   By: s/ David P. Roosa
        Kenneth Friedman, WBSA No. 17148
 9      David P. Roosa, WSBA No. 45266
10   Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23


      ORDER GRANTING STIPULATED MOTION TO EXTEND DEADLINE FOR
                                                                FORSBERG & UMLAUF, P.S.
                                                                        ATTORNEYS AT LAW
      DEFENDANT TO ANSWER COMPLAINT – 2
                                                                  901 FIFTH AVENUE • SUITE 1400
      CAUSE NO. 2:21-cv-00341-DWC                               SEATTLE, WASHINGTON 98164-1039
                                                                 (206) 689-8500 • (206) 689-8501 FAX
     2909443 / 1099.0003
